            Case 1:20-cv-00232-AWI-SAB Document 9 Filed 04/27/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   LETICIA J. SANTIAGO,                                 Case No. 1:20-cv-00232-AWI-SAB

10                   Plaintiff,                           ORDER REQUIRING PARTIES TO FILE
                                                          DISPOSITIONAL DOCUMENTS
11           v.
                                                          (ECF No. 8)
12   PROCOLLECT, INC.,
                                                          SIXTY DAY DEADLINE
13                   Defendant.

14

15          On April 24, 2020, a notice of settlement was filed informing the Court that the parties

16 have reached settlement resolving this action. In the notice of settlement, the parties request that

17 the Court retain jurisdiction to enforce the settlement agreement.          The Court shall retain

18 jurisdiction to enforce the settlement until this matter is dismissed.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within sixty (60) days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        April 27, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
